Allowable Subject Matter
Claims 1, 3-18 and 20-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The claims in the application are deemed to be directed to a nonobvious improvement over the invention published in 2018/0285887. The claims comprise identifying, by a first service of the framework, a plurality of compliance events by evaluating a plurality of compliance checks for each cloud platform of the plurality of different cloud platforms, wherein the plurality of different cloud platforms include a public cloud platform and a private cloud platform, and wherein the plurality of compliance checks include a check against a standard or regulation and a code of compliance of a particular provider of the public cloud platform; publishing, by a second service of the framework, a compliance event corresponding to a compliance check of the plurality of compliance checks for a particular cloud platform of the plurality of different cloud platforms based on a result of said evaluating; and Atty Docket No.: 906835402 Application No.: 16/268,716responsive to a violation of the compliance check, triggering, by a third service of the framework, a customized remediation action to address the violation that is specific to the particular cloud platform.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is noted in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

UZMA . ALAM
Primary Examiner
Art Unit 2457



/UZMA ALAM/Primary Examiner, Art Unit 2457